ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_04_EN.txt. 116

DISSENTING OPINION OF PRESIDENT HACKWORTH

I concur in the conclusion of the Court that it is competent to
give an Advisory Opinion in response to the request from the United
Nations Educational, Scientific and Cultural Organization, and that
it should do so.

I regret that I am unable to concur in the Opinion which has
been given in response to the questions presented by the Organiza-
tion. On these questions I am in agreement with the conclusions
reached by the Vice-President, Judge Badawi, and Judge Read. My
reasons, in summary form, are as follows:

The request for an Opinion relates to judgments given by the
Administrative Tribunal of the International Labour Organisation
against the United Nations Educational, Scientific and Cultural
Organization in favour of four of its former officials—Messrs. Duberg
and Leff and Mrs. Wilcox and Mrs. Bernstein—who had been serving
under fixed-term appomtments which had expired, and which the
Director-General of the Organization had declined to renew.

The request for an Opinion is presented in the form of three ques-
tions :

The first of these questions is whether the Tribunal was com-
petent, under Article II of its Statute, to hear the complaints of
these former officials.

The second question, which is divided into two parts, and which
is to be answered only in the event of an affirmative answer to the
first question, inquires fa) whether the Tribunal was competent to
determine whether the power of the Director-General not to renew
fixed-term appcintments had been exercised for the good of the
service and in the interest of the Organization, and (6) whether the
Tribunal was competent to pronounce on the attitude which the
Director-General, under the terms of the Constitution of the Organ-
ization, ought to maintain in his relations with a Member State,
particularly as regards the execution of the policy of the Govern-
ment authorities of that Member State.

The third question inquires concerning the validity of the deci-
sions given by the Tribunal in its judgments i in behalf of these four
officials.

* #

In considering the first of these questions, namely, that relating
to the competence of the Tribunal to hear the complaints, it is
necessary to look to the Statute of the Tribunal by which its juris-
diction is defined.

From Article II, paragraph 5, of the Statute, we find that the
Tribunal is competent to hear complaints in two classes of cases.
One of these relates to .‘‘non-observance, in substance or in form, of

43.
II7 DISS. OPIN. OF PRESIDENT HACKWORTH (OPIN. 23 X 56)

the terms of appointment of officials’, and the other relates to the
“non-observance of provisions of the Staff Regulations”.

The Tribunal is not clothed with plenary jurisdiction. Its juris-
diction is wholly statutory and of a limited character. It is not
authorized to hear and to pass upon any and every kind of con-
troversy that may arise in connection with the administration of
the Organization. On the contrary, its competence, as just stated,
is limited by paragraph 5 of Article IT of its Statute to the two cate-
gories of complaints there mentioned. Being a Tribunal of specifi-
cally delegated and limited jurisdiction it follows that it must keep
within the orbit of that jurisdiction. Our first task, therefore, is to
determine whether the complaints here in question fall within the
compass of either of the two categories of complaints to which the
competence of the Tribunal extends.

fi is not necessary here to consider the various forms of contracts
in use by Unesco for engaging members of its staff, such as those
relating to temporary appointments, indeterminate appointments,
etc., all of which are governed by special rules. It is sufficient for our
purposes to examine only those contracts under which the four
officials here in question were serving. These contracts are described
in the Staff Regulations of Unesco as fixed-term contracts. Appoint-
ments under such contracts are to run for a definite period of time
at the end of which period, unless renewed, they automatically
terminate.

This is very clearly stated by Staff Rule 104.6 (d) which reads :

“A fixed-term appointment shall expire, without notice or
indemnity, upon completion of the fixed term unless a renewal
is offered and accepted three months before the expiry date in the
case of an initial fixed-term appointment of one year, and six months
before the expiry date in other cases.”

It will be noted that such fixed-term appointments expire, ‘‘with-
out notice or indemnity”’1, upon completion of the fixed term unless
a renewal is offered and accepted six months (in these cases) before
the expiry date. The appointments of these four officials were not
renewed. The gravamen of the complaints is that they should have
been renewed and that by reason of this failure to renew the com-
plainants became the victims of unwarranted discrimination.

1 These words were added to the old text, and that text as thus amended entered
into force November 1, 1954. The text as amended was quoted by the Tribunal in
its decision on competence.

44
II8  DISS. OPIN. OF PRESIDENT HACKWORTH (OPIN. 23 X 56)

The Staff Rules and Regulations are made an integral part of
contracts of employment. Staff Rule 104.3 provides that :

“(a) A candidate selected for appointment shall receive a Letter
of Appointment signed by the Director-General or his authorized
representative, specifying the terms of the appointment.

(b) There shall be annexed to the Letter of Appointment a copy
of the Staff Regulations and Staff Rules, and a copy of the Declara-
tion of Office.

(c) In accepting an appointment, the candidate shall declare
in writing that he has taken cognizance of the Staff Regulations
and Staff Rules and that he accepts their conditions.

(d) The Letter of Appointment with its annexes and the Letter
of Acceptance, with the Declaration of Office, duly signed, shall
constitute his contract of employment.”

Had the contracts of appointment in these cases been terminated
by the Director-General prior to the expiration of the period for
which they were to run, another Rule—Rule 104.6, paragraph (0)
—concerning reasons for the.action taken, notice, and indemnity,
would have been applicable, and there might have been grounds
for complaint by the employees of which the Tribunal would
have had jurisdiction. But we are not here concerned with a
situation of that character. Such questions could not arise in
these cases. The contracts of appointment were not terminated
before their completion. They ran their full term. They were
not terminated by the Director-General. They terminated auto-
matically by virtue of their own terms and the applicable Staff
Rule, supra. All that the Director-General did was to notify the
officials, well in advance of the terminal dates, that on the expi-
ration of the fixed-term appointments he would not be able, for
reasons stated by him, to offer them further appointments.
Requests by the complainants that the Director-General should
reconsider his decision were denied.

a
* *

Following certain preliminary measures which need not here
be related, the complainants filed petitions with the Adminis-
trative Tribunal. They did not allege non-observance of the terms
of their appointments. Taking the complaint of Peter Duberg as
an example (all the complaints followed the same general pattern),
we find that the complainant, after a preliminary recitation of
facts and allegations,‘ was content to request the Tribunal to
rescind the decision of the Director-General and to enjoin him
to renew the contract and to pay the petitioner the sum of one
franc in respect of damages and legal costs.

45
IIQ DISS. OPIN, OF PRESIDENT HACKWORTH (OPIN. 23 X 56)

In affirming its competence to hear the case, the Tribunal did
not base its action on the “non-observance”’ of the terms of
appointment. It impliedly admitted that there was no subsisting
contract of appointment for it ordered the Director-General to
rescind his decision not to offer a new appointment, and in the
alternative to pay an indemnity.

Conclusions with respect to the second basis of jurisdiction
under Article TI, paragraph 5, of the Statute, namely, “‘non-
observance of provisions of the Staff Regulations”, are equally
vague.

The Tribunal did not say that a complaint of this character
was before it. What it said was that the question before it was
“a dispute concerning the interpretation and application of the

taff Regulations and Rules of the defendant Organization”.

It is not clear whether this somewhat imprecise statement as
to the nature of the dispute was regarded by the Tribunal as
tantamount to a complaint alleging ‘‘non-observance of provisions
of the Staff Regulations”. It is not difficult to imagine that many
situations might arise in an Organization such as Unesco in which
divergent views would develop regarding the interpretation and
application of Regulations and Rules. But it does not follow that
such differences may form the basis of a complaint falling within
the competence of the Administrative Tribunal.

In order to engage the competence of the Tribunal it must be
shown not only that there is a dispute but that the rights of the
complainant have been impinged through non-observance of the
Regulations or Rules.

Now what rights of the complainant were violated by action
of the Director-General in this case ?

We find that the so-called dispute, as it developed, revolved
around two documents : One was an Administrative Memorandum
dated July 6, 1954, from the head of the Bureau of Personnel
and Management, acting under the direction of the Director-
General, concerning the renewal of appointments of staff officials
expiring at the end of 1954 and in early 1955. The other was a
letter from the Director-General to Mr. Duberg stating that he
would not offer him a further appointment.

“ The Administrative Memorandum mentioned referred to Staff
Regulation 4.5.1 providing that renewals of fixed-term contracts
should be, “(a) without limit. of time, or (6) in the light of
programme requirements, for further fixed periods of not less
than one year up to a maximum period of service of five years,
at the discretion of the Director-General”.

The Memorandum reveals that the principles to be applied to the
renewal or non-renewal of fixed-term appointments due to expire

46
120 DISS. OPIN. OF PRESIDENT HACKWORTH (OPIN. 23 X 56)

during the then current vear and in the first few months of the
succeeding year had been a subject of discussion within the Organi-
zation ; that views had been expressed by the Advisory Council on
Personnel Policies, by the Directors of Departments, and by the
Staff Council. The Director-General thought that there was general
agreement on personnel policy but he was troubled regarding the
interpretation to be given to the phrase, ‘in the light of programme
requirements”. He said that the General Conference in approving
Regulation 4.5.1 had given no interpretation of it and that various
interpretations had been proposed. He decided that the matter was
of such importance that he must consult the General Conference at
its forthcoming eighth session on the concept of “programme require-
ments”. He added that pending action by the Conference “all pro-
fessional staff members whose contracts expire between now and
30 June 1955 (inclusive) and who have achieved the required stand-
ards of efficiency, competence and integrity and whose services are
needed, will be offered one-year renewals of their appointments’.
All such appointments, he said, would be reviewed by him before
April 30, 1955, in the light of the decisions and instructions of the
General Conference.

This Memorandum was no more than the announcement of an
interim measure with respect to personnel. It obviously was designed
to allay the apprehensions of those members of the Staff whose
appointments were due to expire within a short time, and to bridge
a gap with which the Director-General felt that he was confronted
in giving effect to a regulation which he considered required clari-
fication by the General Conference.

At the time the Memorandum was issued the period within which
the fixed-term contracts in three of the cases here in question might
have been renewed under Staff Rule 104.6 (d), supra, had already
expired.

The statement in the Memorandum that one-year renewals would
be offered was a qualified one. It was subject to the required standards
of efficiency, competence, integrity, and the needs of the service.
It did not constitute an offer of renewals. It merely announced a
purpose to extend offers. Such offers were to be left to the future
and were not to be extended iso facto and in any and all events.
They depended upon the satisfying by the employee of the four
considerations mentioned in the Memorandum. There was no change
in the procedure required by the Staff Rules and Regulations for

47
121 DISS. OPIN. OF PRESIDENT HACKWORTH (OPIN, 23 X 56)

entering into new contracts of employment, namely, an offer and
acceptance. Nor could the statement be deemed to constitute a new
Staff Rule. It was nothing more than an ex parte statement of policy
of a temporary character which the Director-General intended to
pursue pending further enlightment on the course which he should
follow. But even if it be denominated a new Rule, the legal situation
would not be changed. It was vet a qualified statement. It may well
have created in the minds of members of the staff, as stated by the
Tribunal, a legitimate expectancy that they would be continued in
the service, but there was no resulting vested right. Expectations
and rights are not synonymous terms. The statement placed the
Director-General under no legal obligation vis-à-vis members of the
staff to offer new appointments, nor did it give the officials a legal
right to demand such appointments.

When, therefore, the Director-General informed the four officials
by letters that it was ‘with a deep sense of my responsibilities that
I have come to the conclusion that T cannot accept your conduct as
being consistent with the high standards of integrity which are
required of those employed by the Organization”, he was acting
within the compass of the Administrative Memorandum and of his
prerogatives, as the Chief Administrative Officer of the Organiza-
tion. Both the Constitution and the Regulations of Unesco feature
throughout the importance of a high degree of integrity in the selec-
tion and maintenance of the staff. The Director-General was charged
with the duty of effectuating this purpose. In declining to renew the
appointments, he was exercising a discretionary power given him
by the Constitution and by the Staff Regulations. It was for him to
determine whether the action of the individuals was incompatible
with the high standards required of them, and it was for him to
determine whether their actions were capable of harming the inter-
ests of the Organization.

In the absence of evidence that the Director-General had acted
in bad faith, ie. that his action was arbitrary or capricious, it
was not for the Tribunal to say that the reasons assigned by him
were not justified. It was not for the Tribunal to substitute its
judgment in this administrative field for that of the Director-
General. He, acting under the authority of the Executive Board
and of the General Conference, and not the Tribunal, was charged
with responsibility. There was no obligation to renew the appoint-
ments, He could have allowed the contracts to lapse without
assigning reasons or he could have told these officials that their

48
122 DISS. OPIN. OF PRESIDENT HACKWORTH (OPIN. 23 X 56)

terms of employment would not be renewed without stating
reasons. He stated reasons because he was asked to do so. The
fact that he did state them did not invest the officials with a
right which they previously did not have. By the same token
his statement of reasons did not invest the Tribunal with juris-
diction which it previously lacked. That jurisdiction, as already
stated, was confined to two classes of cases, i.e. (I) non-observance
of terms of appointment and (2) non-observance of provisions
of the Staff Regulations.

The terms of appointment were not interfered with by the
Director-General. They expired automatically, hence jurisdiction
could not attach on the first named ground.

The Regulations did not require renewal of the appointments
and the Director-General violated no regulation in declining to
offer new appointments. In consequence jurisdiction did not arise
on the second ground. The fact that appointments of other officials
holding fixed-term contracts were renewed, and that under the
general practice of Unesco renewals were ordinarily to be expected
by worthy officials, did not alter the legal situation—there was
no resulting legal right to renewals.

*
* ES

My conclusion is that the first question presented by Unesco
on which the opinion of the Court is requested—‘‘Was the Tribunal
competent, under Article II of its Statute, to hear the com-
plaints...”—-must be answered in the negative.

Having thus answered the first question it becomes unnecessary
to consider the second question.

The third question presented by the Organization relates to
the validity of the decisions given by the Tribunal in its judgments
awarding damages to each of the four officials.

It must be obvious that judgments given by a Tribunal which
is without jurisdiction over the subject-matter can have no
validity.

(Signed) GREEN H. HACKWORTH.

49
